PERMIS DE RECHERCHE JELMA

CONVENTION
ET ANNEXES ENTRE

L'ETAT TUNISIEN

ET

L'ENTREPRISE TUNISIENNE
D’ACTIVITES PETROLIERES

Er

HYDROCARBURE TUNISIE CORP.

ET:

TUNISIAN ONSHORE AND OFFSHORE PETROLEUM
AND INDUSTRIAL CONTRACTOR

TABLE DES MATIERES
Page
CONVENTION RELATIVE AUX TRAVAUX DE RECHERCHE ET 6-12
D'EXPLOITATION DES GISEMENTS D'HYDROCARBURES
ANNEXE A : Cahier des Charge 13
ARTICLE PREMIER : Objet du Cahier des Charges 14
TITRE PREMIER : TRAVAUX DE RECHERCHE

ARTICLE 2 : Délimitation du Permis 15
ARTICLE 3 : Obligation de réalisation des travaux minima pendant la 15)

période initiale de validité du Permis
ARTICLE 4 : Justification des dépenses relatives aux travaux de 16

recherche exécutés
ARTICLE 5 : Renouvellement du Permis 16

TITRE Il
DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D'HYDROCARBURES

ARTICLE 6 : Octroi d’une Concession d'Exploitation 17
ARTICLE 7 : Obligation d'exploitation 17
ARTICLE 8 : Exploitation spéciale à la demande de l'AUTORITE CONCEDANTE n[) f\
ARTICLE 9 : Renouvellement du Permis de recherche en cas de découverte 18!

d'un gisement 7

ARTICLE 10 :

ARTICLE 11

ARTICLE 12 :

ARTICLE 13 :

ARTICLE 14 :

ARTICLE 15:
ARTICLE 16 :

ARTICLE 17

ARTICLE 18 :

ARTICLE 19 :

ARTICLE 20 :

ARTICLE 21

ARTICLE 22 :
ARTICLE 23 :
ARTICLE 24 :

ARTICLE 25:

TITRE Il
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

Redevance due sur les hydrocarbures liquides

: Choix du mode de paiement de la redevance proportionnelle

à la production

Modalités de perception en espèces de la redevance
proportionnelle sur les hydrocarbures liquides

Modalités de perception en nature de la redevance
proportionnelle sur les hydrocarbures liquides

Redevance due sur les hydrocarbures gazeux

TITRE IV
INSTALLATIONS DE RECHERCHE ET
D'EXPLOITATION DU TITULAIRE

Facilités données au Titulaire pour ses installations annexes
Installations n'ayant pas un caractère d intérêt public

: Utilisation par le Titulaire des équipements et de l'outillage

publics existants

Installations présentant un intérêt public établies
par l'AUTORITE CONCEDANTE à la demande du Titulaire

20
20

21

21

23

26
26
28

28

Installations présentant un intérêt public exécutées par le Titulaire, 30

(Concession ou autorisation d'utilisation d'outillage public)

Durée des autorisations et des concessions consenties
pour les installations annexes du Titulaire

: Dispositions diverses relatives aux autorisations ou concessions

autres que la Concession d'Exploitation des Hydrocarbures
Dispositions applicables aux captages et adductions d'eau
Dispositions applicables aux voies ferrées

Dispositions applicables aux installations de chargement et
de déchargement maritime

Dispositions applicables aux centrales électriques

30

31

32
33
33

ARTICLE 26 :

ARTICLE 27:

ARTICLE 28 :
ARTICLE 29

ARTICLE 30 :
ARTICLE 31
ARTICLE 32 :
ARTICLE 33 :
ARTICLE 34 :
ARTICLE 35

ARTICLE 36:
ARTICLE 37 :
ARTICLE 38 :
ARTICLE 39
ARTICLE 40
ARTICLE 41

ARTICLE 42 :
ARTICLE 43 :
ARTICLE 44 :

Substances minérales autres que les Hydrocarbures liquides
ou gazeux

Installations diverses

TITRE V
SURVEILLANCE ET CONTROLE

Documentation fournie au Titulaire par l'AUTORITE CONCEDANTE 36

: Contrôle technique

Application du Code des Eaux

: Accès aux chantiers

Obligation de rendre compte des travaux
Contrôle technique des forages
Arrêt d'un forage

: Compte rendu de fin de forage

Essais des forages
Compte rendu et programme annuels
Exploitation méthodique d'un gisement

: Contrôle des puits de production
: Conservation des gisements
: Coordination des recherches et des exploitations faites dans un

même gisement par plusieurs exploitants différents
Obligation générale de communiquer les documents
Unités de mesure

Cartes et plans

TITRE VI

36
36
37
37
38
39
39
39
40

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU

ARTICLE 45 :
ARTICLE 46 :

TITULAIRE A L'AUTORITE CONCEDANTE

Fin de la concession par arrivée à terme
Faculté de rachat des installations

re
ARTICLE 47

ARTICLE 49

ARTICLE 50 :
: Responsabilité du Titulaire vis-à-vis des tiers

ARTICLE 51

ARTICLE 52 :
ARTICLE 53 :

ARTICLE 54

ARTICLE 55 :
ARTICLE 56 :
ARTICLE 57 :
ARTICLE 58 :

: Fin de la concession par la renonciation

ARTICLE 48 :
: Pénalités en cas de retard dans la remise des installations

Obligation de maintenir les ouvrages en bon état

Fin de la concession par déchéance

TITRE VII
CLAUSES ECONOMIQUES

46
46
46
46
46

Réserves d'hydrocarbures pour les besoins de l'économie tunisienne 48

Prix de vente des hydrocarbures

TITRE VIII
DISPOSITIONS DIVERSES

: Personnel du titulaire

Défense Nationale et Sécurité du Territoire
Cas de force majeure

Communication de documents pour contrôle
Copies des documents

ANNEXE B : Procédure des changes

ANNEXE C :

Coordonnées des sommets du Permis et extrait de carte

49

WU
CONVENTION RELATIVE AUX TRAVAUX DE RECHERCHE ET
D'EXPLOITATION DES GISEMENTS D'HYDROCARBURES

Entre les soussignés : L'ETAT TUNISIEN (ci-après dénommé « L'AUTORITE
CONCEDANTE »), représenté par Monsieur Fethi MERDASSI, Ministre de L'Industrie et
de L'Energie ;

D'une part,

Et,

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénommée
«ETAP »), dont le siège est à Tunis, au 27 bis Avenue Khéreddine Pacha, 1002 Tunis
Belvédère, représentée par son Président Directeur Général, Monsieur Ali CHINE,
dûment mandaté pour signer cette Convention ;

Et,

HYDROCARBURE TUNISIE CORP. (ci-après dénommée « HTC ») Société établie et
régie selon les lois de l'Etat du BAHAMAS, ayant son siège social à St Andrew's Court
Frederic Street Steps, P.O. Box N. 4805, Nassau, N.P. BAHAMAS, élisant domicile à la
rue du Lac de Côme, Immeuble Driss 4, Les Berges du Lac, 2045 Tunis, représentée
par son Directeur Général, Monsieur Jean-Louis REMONDIN, dûment mandaté pour
signer cette Convention, en vertu d'une résolution du Conseil d'Administration;

EE

La société Tunisian Onshore and Offshore Petroleum and Industrial Contractor, (ci-après
dénommée « TOPIC »), société de droit tunisien, ayant son siège social au 11, Rue
A. Azzam, Montplaisir, 1002Tunis, représentée par son Président Directeur Général,
Monsieur Jamel TOUMI, dûment mandaté pour signer cette Convention, en vertu d'une
résolution du Conseil d'Administration ,

D'autre part,

HTC et TOPIC sont désignées ci-après par le terme « les Sociétés ».

ETAP, HTC et TOPIC sont désignées ci-après collectivement par le terme «Le
Titulaire » et individuellement par le terme « Le Co-Titulaire ».

Il est préalablement exposé ce qui suit : 4

Un Protocole d'Accord pour l'octroi du Permis de Prospection Jelma, a été conclu en  ?
date du 26 Octobre 2001, entre l'Etat Tunisien d’une part, et ETAP, HTC et TOPIC ,,
d'autre part. ce J

/

6 À
Le Permis de Prospection, dit Permis JELMA, a été attribué dans l'indivision à ETAP,
HTC et TOPIC par arrêté du Ministre de L’Industrie en date du 22 Novembre 2001.

L'ETAP et les Sociétés ont déposé, conjointement, en date du 25 Septembre 2003, une
demande de transformation dudit Permis de Prospection en Permis de Recherche sous
le régime du Code des Hydrocarbures, promulgué par la Loi n° 99-93 du 17 Août 1999,
telle que complétée et modifiée par la Loi n°2002-23 du 14 février 2002, dit « Permis
JELMA », comportant Mille huit cent quatre (1804) périmètres élémentaires de quatre
(4) km? chacun, d'un seul tenant, soit sept mille deux cent seize (7216) kilomètres
carrés.

L'ETAP et les Sociétés ont décidé de conduire en commun les opérations de recherche
d'Hydrocarbures dans le Permis ainsi que les opérations d'exploitation des Concessions
qui en seraient issues.

L'ETAP et les Sociétés ont conclu un Contrat d'Association en vue de définir les
conditions et modalités de leur association ainsi que les droits et obligations qui
résulteront, pour chacune d'elles, de l'application des dispositions du Code des
Hydrocarbures, de la présente Convention et de ses annexes.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

ARTICLE PREMIER:

Le Permis de Recherche, tel que délimité à l'article 2 du Cahier des Charges annexé à
la présente Convention (Annexe A) sera attribué conjointement et dans l'indivision à
l'ETAP et les Sociétés par arrêté du Ministre chargé des Hydrocarbures publié au
Journal Officiel de la République Tunisienne.

Les intérêts indivis dans ledit Permis sont les suivants :

ETAP : 50 % (cinquante pour cent)
HTC :35 % (trente cinq pour cent)
TOPIC :15% (quinze pour cent).
ARTICLE 2 :

Les travaux de prospection, de recherche et d'exploitation d'Hydrocarbures effectués
par le Titulaire dans les zones couvertes par le Permis de Recherche visé ci-dessus,
sont assujettis aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application et aux dispositions de la présente Convention
et ses annexes conclue dans le cadre dudit Code.

Les annexes qui font partie intégrante de ladite convention sont :
Annexe A : Le Cahier des Charges,

Annexe B : La Procédure des changes, ( f\ Ÿ |
Annexe C : Définition et carte du Permis, \
A
a

7
ARTICLE 3 :

Conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application, chaque Co-Titulaire s'engage à payer à
l'AUTORITE CONCEDANTE:

1. La redevance proportionnelle (ci-après désignée « la Redevance ») à la valeur ou aux
quantités des hydrocarbures liquides ou gazeux provenant des opérations réalisées
dans le cadre de la présente Convention et vendus ou enlevés par le Co-Titulaire ou
pour son compte et qui sera acquittée suivant les taux prévus à l’article 101.2.4. du
Code des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en espèces,
seront effectués suivant les modalités précisées au Titre 11! du Cahier des Charges.

2. Les droits et taxes prévus à l’article 100 du Code des Hydrocarbures.

Il est précisé que les dits droits et taxes et la Redevance seront dus même en l'absence
de bénéfices.

3. Un impôt sur les bénéfices suivant les taux prévus à l'article 101 du Code des
Hydrocarbures. Les paiements effectués par les Co-Titulaires au titre de l'impôt sur les
bénéfices remplacent tous impôts qui pourraient être dus en application des
dispositions du Code de l'impôt sur le Revenu des Personnes Physiques et de l'impôt
sur les Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du
chapitre premier du Titre sept du Code des Hydrocarbures.

Cependant, aucun impôt ou taxe ne sera dû par les actionnaires du Co-Titulaire sur les
dividendes qu'ils recevront pour un quelconque exercice fiscal à l'occasion des activités
du Titulaire en vertu de la présente Convention.

De même, aucun paiement au titre des dits impôts ou taxes sur les dividendes ne sera
dû par le Co-Titulaire.

Pour la détermination des bénéfices nets, chaque Co-Titulaire tiendra en Tunisie une
comptabilité en Dinars où seront enregistrés tous les frais, dépenses, et charges
encourus par lui au titre des activités assujetties à la présente Convention, y compris
les ajustements nécessaires pour corriger les pertes ou gains de change qui
résulteraient sans ces ajustements, d’une ou plusieurs modifications intervenant dans
les taux de change entre le Dinar et la monnaie nationale du Co-Titulaire en cause
dans laquelle lesdits frais, dépenses et charges ont été encourus ; étant entendu que
ces ajustements ne seront pas eux-mêmes considérés comme un bénéfice ou une perte
aux fins de l'impôt sur les bénéfices.

L'amortissement des immobilisations corporelles et des dépenses traitées comme des
immobilisations en vertu de l'article 109.1 du Code des Hydrocarbures peut être
différé, autant que besoin est, de façon à permettre leur imputation sur les exercices

bénéficiaires jusqu'à extinction complète :
l/ { {
Of \ | 14
)
8
Tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées
pourra être traité comme frais déductible au titre de l'exercice au cours duquel la perte
ou l’abandon a eu lieu.

Pour chaque exercice bénéficiaire, l'imputation des charges et amortissements sera
effectuée dans l’ordre suivant :

1) report des déficits antérieurs,
2) amortissements différés,
3) autres amortissements.

ARTICLE 4 :

Avant la fin du mois d'octobre de chaque année, le Titulaire est tenu de notifier à
l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux de recherche et
d'exploitation pour l'année suivante, accompagnés des prévisions de dépenses. Il
avisera l'AUTORITE CONCEDANTE des révisions apportées à ces programmes.

Le Titulaire est tenu de communiquer sans délai à l'AUTORITE CONCEDANTE les
contrats de fourniture de services ou de matériels et les contrats de travaux dont la
valeur dépasse l'équivalent de deux cent mille (200.000) dinars.

Le Titulaire convient que le choix de ses contractants et fournisseurs sera effectué par
appel à la concurrence et d'une manière compatible avec l'usage dans l'industrie
pétrolière et gazière internationale.

A cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel, aux
assurances, aux moyens de financement et ceux conclus en un cas de force majeure),
dont la valeur dépasse l'équivalent de cent mille (100.000) dinars seront passés à la
suite de larges consultations, dans le but d'obtenir les conditions les plus avantageuses
pour le Titulaire ; les entreprises consultées , tunisiennes ou étrangères, étant toutes
placées sur un pied d'égalité. Toutefois, le Titulaire sera dispensé de procéder ainsi
dans les cas où il fournit en temps utile, à l'AUTORITE CONCEDANTE les raisons
justificatives d'une telle dispense.

ARTICLE 5 :

Le Titulaire conduira toutes les opérations de recherche et d'exploitation avec diligence,
selon les réglementations techniques en vigueur ou, à défaut d'une réglementation
appropriée, suivant les saines pratiques admises dans l'industrie pétrolière et gazière
internationale, de manière à réaliser une récupération ultime optimale des ressources
naturelles couvertes par son Permis et ses Concessions. Les droits et obligations du
Titulaire en ce qui concerne les engagements de travaux minima, les pratiques de
conservation du gisement, les renouvellements du Permis, l'extension de durée ou de
superficie, les cessions, l'abandon et la renonciation seront tels qu'ils sont prévus par
les dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son

application et précisés dans le Cahier des Fi à

du. qe,
ARTICLE 6 :
L'AUTORITE CONCEDANTE s'engage :

1. à accorder au Titulaire les renouvellements de son Permis dans les conditions fixées
par le Code des Hydrocarbures et les textes réglementaires pris pour son application, et
par les articles 3 à 6 inclus et l'article 9 du Cahier des Charges ;

2. à attribuer des Concessions d'Exploitation au Titulaire dans les conditions fixées par
le Code des Hydrocarbures et les textes réglementaires pris pour son application et par
le Cahier des Charges ;

3. à ne pas placer le Titulaire directement ou indirectement sous un régime plus
contraignant que le régime de droit commun en vigueur, dans le cadre de la réalisation
des activités envisagées par la présente Convention et le Cahier des Charges ;

4. à ne pas augmenter les droits d'enregistrement ou les droits fixes auxquels sont
assujettis les Titres des Hydrocarbures, tels qu'ils sont fixés conformément au Code des
Hydrocarbures au moment de la signature de la présente Convention si ce n'est pour les
ajuster proportionnellement aux variations générales des prix en Tunisie ;

5. à ce que tous les biens et marchandises importés en franchise conformément aux
dispositions de l’article 116 du Code des Hydrocarbures puissent être réexportés
également en franchise, sous réserve des restrictions qui pourraient être édictées par
l'AUTORITE CONCEDANTE en période de guerre ou d'état de siège ;

6. à faire bénéficier le Titulaire pour le ravitaillement en carburants et combustibles de
ses navires et autres embarcations, du régime spécial prévu pour la marine
marchande ;

7. à ce que le Titulaire soit assujetti pour les opérations réalisées dans le cadre de la
présente Convention à la procédure des changes prévue au Chapitre 2 Titre Sept du
Code des Hydrocarbures, telle que précisée à l'Annexe B qui fait partie intégrante de la
présente Convention ;

ARTICLE 7 :

Chaque Co-Titulaire s'engage à commercialiser les hydrocarbures extraits dans les
meilleures conditions économiques possibles. A cet effet, il s'engage à procéder à leur
vente conformément aux dispositions de l’article 53 du Cahier des Charges.

ARTICLE 8 :

8.1. Tout différend relatif à l'application de la présente Convention et de ses annexes
entre l'AUTORITE CONCEDANTE et les Co-Titulaires ainsi que toute société qui
adhérera ultérieurement à la présente Convention sera réglé définitivement suivant le
Règlement de Conciliation et d'Arbitrage de la Chambre de Commerce International par
trois arbitres nommés, dont un recommandé par la partie tunisienne, un autre par HTC.
Les deux arbitres ainsi nommés désigneront un troisième arbitre qui exercera le rôle de
président du tribunal arbitral, conformément au dit Règlement.
2 ’

CAS

10

Les Parties s'engagent à exécuter sans délai la sentence rendue par les arbitres et
renoncent à toute voie de recours.

L'homologation de la sentence aux fins d'exequatur peut être demandée à tout tribunal
compétent. La loi et la procédure applicables seront celles de la législation tunisienne.

Le lieu d'arbitrage sera à Paris (France) et la langue utilisée sera la langue française.

8.2. Tout différend entre l'Etat Tunisien et TOPIC et/ou toute société résidente qui
deviendrait partie à la présente Convention résultant de l’application de la Convention et
du Cahier des Charges, sera tranché définitivement par un Tribunal arbitral nommé
conformément aux dispositions ci-après.

Chaque Partie désignera un arbitre et les deux arbitres ainsi désignés, nommeront en
troisième arbitre qui assurera la présidence du Tribunal. Faute par une Partie de
désigner son arbitre ou faute par les arbitres désignés de nommer ou de s'entendre sur
le troisième arbitre, il sera pourvu à sa nomination, à la demande de la Partie la plus
diligente, par ordonnance sur requête du Président du Tribunal de Première Instance de
Tunis.

Les arbitres désignés devront être compétents dans le domaine pétrolier international.
Le Tribunal arbitral statuera dans un délai de trois (3) mois à compter se sa
composition. Ce délai pourra être prorogé une seule fois, pour une nouvelle période de
trois (3) mois. Le Tribunal arbitral se prononcera sur tous les points en litige et liquidera
les dépends.

Les Parties s'engagent à exécuter sans délai la sentence rendue et renoncent à toute
voie de recours.

L'homologation de la sentence aux fins d'exequatur pourra être demandée à tout
tribunal compétent. La loi et la procédure applicables seront celles de la législation
tunisienne.

ARTICLE 9 :

Si l'exécution des présentes dispositions par une partie est retardée par un cas de force
majeure, le délai prévu pour ladite exécution sera prorogé d'une période égale à celle
durant laquelle la force majeure aura persisté. La durée de validité du permis ou de la
concession, suivant le cas, sera prorogée en conséquence sans pénalités.

ARTICLE 10 :

Les droits et obligations du Titulaire sont ceux résultant du Code des Hydrocarbures et
des textes réglementaires pris pour son application en vigueur à la date de signature de

la présente Convention et ceux résultant de ladite 7 0
|

11
ARTICLE 11 :
Dispositions particulières :
1. Si des problèmes techniques insurmontables, dûment justifiés, surviennent en cours

de forage et ne permettent pas d'atteindre les objectifs et/ou la profondeur maximale,
les SOCIETES seront réputés avoir rempli leurs obligations pour ce forage.

2. À tout moment pendant la période de validité initiale du Permis de Recherche
JELMA, les SOCIETES auront l'option de formuler une demande pour réaliser un
troisième puits d'exploration en lieu et place de l'engagement d'acquisition minimum de
deux cent (200) kilomètres de sismique.

ARTICLE 12 :

La Convention Particulière et l'ensemble des textes qui lui sont annexés sont dispensés
des droits de timbre. Ils seront enregistrés sous le régime du droit fixe aux frais du
Titulaire conformément aux dispositions de l'article 100.a du Code des Hydrocarbures. ï

Fait à Tunis, le …{..2..MAR
en cinq (5) exemplaires originaux

Pour l'ETAT TUNISIEN

Fethi MERDASSI
Ministre de L'Industrie et de L'Energie

Pour L’Entreprise Tunisienne Pour Hydrocarbure Pour Tunisian Onshore
d'Activités Pétrolières Tunisie Corp & Offshore Petroleum &

\ ) Industrial Contractor”
\ / re (ee
10
gs

“ll AR ae AS

à |

4 L 72
Ali CHINE Loi ic REMONDIN € Jamel TOUMI-"
Président Directeur Général Directeur Général Président Dirécteur Général

19 fl
12 [l LE
ANNEXE A

CAHIER DES cuasoe\ ff
L

:
w À

CAHIER DES CHARGES

Annexé à la Convention Particulière portant autorisation de recherche et
d'exploitation des gisements d’Hydrocarbures dans le Permis dit « JELMA ».

ARTICLE PREMIER : Objet du cahier des charges

Le Présent Cahier des Charges qui fait partie intégrante de la Convention portant
autorisation de recherche et d'exploitation des gisements d'Hydrocarbures dans
le Permis JELMA, ci-après dénommé «le Permis», a pour objet de préciser les
conditions dans lesquelles l'Entreprise Tunisienne d'Activités Pétrolières
« ETAP » et Hydrocarbure Tunisie Corp. « HTC » et Tunisian Onshore and
Offshore Petroleum and Industrial Contractor « TOPIC », ci-après désignées
collectivement par l'expression « le Titulaire » et individuellement par l'expression
«le Co-Titulaire » :

1. effectueront des travaux ayant pour objet la recherche des hydrocarbures ;
2. procéderont dans le cas où elles découvriraient un gisement exploitable, au

développement et à l'exploitation de ce gisement.
(y «| 14

14
TITRE PREMIER
TRAVAUX DE RECHERCHE

ARTICLE 2 : Délimitation du Permis

Le Permis visé à l'article premier ci-dessus est délimité conformément aux
dispositions de l'article 13 du Code des Hydrocarbures et comporte 1804
périmètres élémentaires soit une surface totale initiale de sept mille deux seize
kilomètres carrés (7216 km”.

ARTICLE 3 : Obligation de réalisation des travaux minima pendant la
période initiale de validité du Permis

Pendant la période initiale de validité du Permis fixée à cinq (5) ans, les Sociétés
s'engagent à réaliser le programme de travaux de recherche minimum suivant :

- La réalisation de travaux géologiques et géophysiques ;

- L’acquisition de 200 Km de nouvelle sismique 2D et le retraitement de
400 Km d'ancienne sismique ;

- Le forage de deux (2) puits d'exploration qui atteindront la profondeur
maximale de mille deux cent (1200) mètres chacun ou la formation du
SERDJ.

Le montant des dépenses pour la réalisation de ces travaux est estimé à Quatre
Millions (4.000.000) de Dollars des Etats Unis d'Amérique dont trois millions
(3.000.000) de dollars pour le forage et sept cent soixante dix huit mille
(778.000) dollars pour la sismique.

Au cas où le Titulaire réalise le programme des travaux de la période initiale de
validité du Permis et celui de toute autre période de son renouvellement, telles
que définies à l’article 5 ci-dessous, il aura satisfait à ses obligations même au
cas où les travaux auront été réalisés à un coût inférieur au coût estimatif.

Si les sociétés, à la fin de l'une quelconque des périodes de validité du Permis,
n'ont pas réalisé leurs engagements relatifs aux travaux afférents à la période
considérée, elles seront tenues de verser à l'AUTORITE CONCEDANTE le
montant nécessaire à l'accomplissement ou à l'achèvement des dits travaux de
recherche.

Le dit montant ainsi que les modalités de son versement seront notifiés par
l'AUTORITE CONCEDANTE aux Sociétés.

En cas de contestation, qui devra être élevée au plus tard 30 jours à compter de
la date de la notification visée ci-dessus, l'AUTORITE CONCEDANTE et les

15 A
K à Ÿ

|
Les frais et honoraires de l'expert désigné seront supportés, à parts égales, par
les Sociétés et l'AUTORITE CONCEDANTE.

ARTICLE 4 : Justification des dépenses relatives aux travaux de recherche
exécutés
Le Titulaire est tenu de justifier vis-à-vis de l'AUTORITE CONCEDANTE le

montant des dépenses relatives aux travaux de recherche effectués par lui
pendant la durée de validité du Permis.

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre Ill du Code des
Hydrocarbures et des textes réglementaires pris pour son application et sous
réserve d’avoir satisfait aux conditions prévues par la dite section, le Titulaire
aura droit à deux (2) périodes de renouvellement d’une durée de quatre années
pour la première période et deux années pour la deuxième période.

Pour la période du premier renouvellement, les Sociétés s'engagent à réaliser le
programme minimum de travaux suivant :

- Études Géologiques et Géophysiques ;
- Forage de deux (2) puits d'exploration qui atteindront 1200 mètres
chacun ou la formation du SERDJ.

Le montant des dépenses pour la réalisation de ce programme de travaux est
estimé à trois Millions et cent mille (3.100.000) Dollars des Etats Unis d'Amérique
dont trois millions (3.000.000) de dollars pour le forage.

Pour la période du second renouvellement, la Société s'engage à réaliser le
programme de travaux suivant :

Des études Géologiques et Géophysiques ;
- Le forage d'un (1) puits d'exploration qui atteindra 1200 mètres de
profondeur ou la formation SERDJ.

Le montant des dépenses pour la réalisation de ce programme de travaux est
estimé à Un Million et Cinq Cent Mille (1.500.000) Dollars des Etats Unis

d'Amérique ny N rf 4 À

16
TITRE Il
DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D'HYDROCARBURES

ARTICLE 6 : Octroi d’une Concession d'Exploitation

Si le Titulaire du Permis de Recherche fait la preuve d’une découverte et s’il a
satisfait aux conditions fixées par le Code des Hydrocarbures et les textes
réglementaires pris pour son application, il aura le droit d'obtenir la
transformation d’une partie de son Permis en Concession d'Exploitation.

La Concession d'Exploitation sera instituée conformément aux dispositions du
Code des Hydrocarbures et des textes réglementaires pris pour son application
et conformément aux conditions ci-après :

- le périmètre sera choisi selon les règles de l’art et en tenant compte des
résultats obtenus par le Titulaire ;

- le périmètre n'isolera pas une enclave fermée à l’intérieur de la Concession.

Il est entendu qu'en cas de découvertes situées à l'extérieur de la Concession
d'Exploitation mais à l'intérieur de son Permis de Recherche, le Titulaire aura le
droit de requérir la transformation en concession du périmètre englobant chaque
nouvelle découverte.

ARTICLE 7 : Obligation d'exploitation

Le Titulaire s'engage à exploiter l'ensemble de ses Concessions suivant les
règles de l’art et avec le souci d'en tirer le rendement optimum compatible
avec une exploitation économique, et suivant des modalités qui, sans mettre
en péril ses intérêts fondamentaux d'exploitant, serviraient au maximum les
intérêts économiques de la Tunisie.

Si le titulaire fait la preuve qu'aucune méthode d'exploitation ne permet d'obtenir
des hydrocarbures à partir du gisement à un prix de revient permettant, eu
égard aux prix mondiaux des dits produits, une exploitation bénéficiaire, le
Titulaire sera relevé de l'obligation d'exploitation, mais sous la réserve prévue
à l'article 8 ci-après.

ARTICLE 8 : Exploitation spéciale à la demande de l'AUTORITE
CONCEDANTE

1- Si, dans l'hypothèse visée à l’article 7 ci-dessus, l'AUTORITE CONCEDANTE, A
soucieuse d'assurer le ravitaillement du pays en hydrocarbures, décidait quand\ F
de

même que le dit gisement doit être exploité, le Titulaire sera tenu de le faire, à ‘”

a LE N

SJ
condition que l'AUTORITE CONCEDANTE lui garantisse la vente des
hydrocarbures produits à un juste prix couvrant ses frais directs et ses frais
généraux d'exploitation, les taxes de toutes espèces, la quote-part des frais
généraux du siège social (mais à l'exclusion de tous amortissements au titre des
travaux antérieurs de recherche, de tous frais de travaux de recherche exécutés
ou à exécuter, dans le reste de la Concession ou dans la zone couverte par le
Permis), et lui assure une marge bénéficiaire nette égale à dix pour cent (10%)
des dépenses mentionnées ci-dessus.

2- Si, toutefois, l’obligation résultant du paragraphe 1. du présent article
conduisait le Titulaire à engager des dépenses de premier établissement jugées
excessives au regard des programmes de développement normal de ses
recherches et exploitations ou dont l'amortissement normal ne pourrait pas être
prévu avec une sécurité suffisante, le Titulaire et l'AUTORITE CONCEDANTE se
concerteront pour étudier le financement de l'opération proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d'augmenter contre son gré ses
investissements dans une opération déterminée, si celle-ci n'est pas comprise
dans ses programmes généraux de recherche et d'exploitation.

Si une telle augmentation des investissements devenait nécessaire, le Titulaire et
l'AUTORITE CONCEDANTE se concerteront pour étudier les modalités de son
financement que l'AUTORITE CONCEDANTE sera appelée à assumer en partie
ou en totalité.

3- Le Titulaire pourra, à tout instant, se désengager des obligations visées au
présent Article en renonçant à la partie de la concession à laquelle elles
s'appliquent et ce, dans les conditions prévues à l’article 47 du présent Cahier
des Charges.

De même, si une concession n’a pas encore été accordée, le Titulaire pourra, à
tout instant, se désengager en renonçant à demander la concession et en
abandonnant son Permis de Recherche sur la structure considérée.

ARTICLE 9 : Renouvellement du Permis de Recherche en cas de
découverte d’un gisement

A l'expiration de la période couverte par le deuxième renouvellement et si le
Titulaire a fait une découverte et a satisfait aux conditions définies dans le Code
des Hydrocarbures et à ses obligations de travaux telles que définies à l’article 5
ci-dessus, il aura droit à un troisième renouvellement du Permis pour une période
de quatre années.

Pour la période du troisième renouvellement, les sociétés s'engagent à réaliser le
programme de travaux suivant :

- Le forage de un puits d'exploration qui atteindra mille deux cent mètres de
profondeur ou la formation du SERD)J ;

- L’acquisition de cent kilomètres (100 Km) de sine)

112

18 M 4

ee.
Le montant des dépenses pour la réalisation de ce programme de travaux est
estimé à un million neuf cent mille (1.900.000) Dollars des Etats Unis d'Amérique
dont un million cinq cent (1.500.000) AE le forage et quatre cent mille

(400.000) dollars pour la __. fe

19
TITRE Ill
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les hydrocarbures liquides

fe

La redevance proportionnelle aux quantités des hydrocarbures liquides
produites par chaque Co-Titulaire à l'occasion de ses travaux de recherche
ou d'exploitation est acquittée dans le cas de paiement en espèces ou livrée
gratuitement en cas de paiement en nature à l'AUTORITE CONCEDANTE,
en un point dit « point de perception » qui est défini à l’article 12 du présent
Cahier, avec les ajustements qui seraient nécessaires pour tenir compte de
l'eau et des impuretés ainsi que des conditions de température et de pression
dans lesquelles les mesures ont été effectuées.

La production liquide au titre de laquelle est due la redevance proportionnelle
sera mesurée à la sortie des réservoirs de stockage situés sur les champs de
production. Les méthodes utilisées pour les mesures seront proposées par le
Titulaire et agréées par l'AUTORITE CONCEDANTE. Ces mesures seront
faites suivant un horaire à fixer en fonction des nécessités de services du
chantier. L'AUTORITE CONCEDANTE en sera informée en temps utile. Elle
pourra se faire représenter lors des opérations de mesure et procéder à
toutes vérifications contradictoires.

La redevance proportionnelle à la production sera liquidée mensuellement.
Elle devra être perçue au cours de la première quinzaine du mois suivant
celui au titre duquel elle est due. Le Titulaire transmettra à l'AUTORITE
CONCEDANTE un «relevé des quantités d'hydrocarbures assujetties à la
redevance » avec toutes les justifications utiles dans lesquelles seront prises
en compte les mesures contradictoires de production.

Après vérification et correction, s’il y a lieu, le relevé ci-dessus mentionné
sera arrêté par l'AUTORITE CONCEDANTE.

ARTICLE 11 : Choix du mode de paiement de la redevance proportionnelle

à la production

Le choix du mode de paiement de la Redevance proportionnelle à la production,
soit en espèces, soit en nature, appartient à l'AUTORITE CONCEDANTE.

En ce qui concerne les Hydrocarbures liquides, l'AUTORITE CONCEDANTE
notifiera à chaque Co-Titulaire, au plus tard le 30 Juin de chaque année, son
choix du mode de paiement et dans le cas de paiement en nature, son choix des
points de livraison visés aux Articles 13 et 14 du présent Cahier des Charges.
Ce choix sera valable pour la période allant du 1% Janvier au 31 Décembre de

l’année suivante. / 1] 1 7
GATE
Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle

sera censée avoir choisi le mode de paiement en nature.

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se
concerteront en vue de fixer le mode de paiement et les périodes de son

application.

ARTICLE 12 : Modalités de perception en espèces de la redevance

proportionnelle sur les Hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera
liquidé mensuellement en prenant pour base, d’une part, le relevé arrêté par

l'AUTORITE CONCEDANTE, comme il est stipulé au paragraphe 3 de
l'article 10 du présent Cahier des Charges et d'autre part, la valeur des
hydrocarbures liquides déterminée à la sortie des réservoirs de stockage
situés sur le champ de production, ci-après désigné « point de perception ». Il
est convenu que ce montant s'établira en fonction des prix des ventes
effectivement réalisées conformément à l'article 53 de ce Cahier, diminués
des frais de transport mais non de la Redevance des Prestations
Douanières (RPD), à partir des dits réservoirs jusqu’à bord des navires.

. Le prix appliqué pour chaque catégorie d'Hydrocarbures assujettis à la
redevance sera le prix visé au paragraphe 3. du présent article pour toute
quantité vendue par le Co-Titulaire pendant le mois considéré, corrigé par des
ajustements appropriés de telle manière que ce prix soit ramené aux
conditions de référence stipulées au paragraphe 1. ci-dessus et adoptées
pour la liquidation de la redevance.

. Le prix de vente sera le prix que le Co-Titulaire aura effectivement reçu
conformément à l’article 53 du présent Cahier des Charges et à l’article 50.1
du Code des Hydrocarbures en ce qui concerne les ventes effectuées pour
couvrir les besoins de la consommation intérieure tunisienne.

. Les prix unitaires à appliquer pour le mois en question seront calculés
conformément à l’article 53 du présent Cahier des Charges et seront
communiqués par le Co-Titulaire en même temps que le relevé mensuel
mentionné au paragraphe 3 de l’article 10 du présent Cahier des Charges.

Si le Co-Titulaire omet de communiquer les prix ou ne les communique pas
dans le délai imparti, ceux-ci seront fixés d'office par l'AUTORITE
CONCEDANTE, suivant les principes définis aux paragraphes 2, 3 et 4 du
présent article et sur la base des éléments d'information en sa possession.

ARTICLE 13: Modalités de perception en nature de la redevance
proportionnelle sur les hydrocarbures liquides hy

Si la redevance proportionnelle sur les Hydrocarbures liquides est perçue en
nature, elle le sera au « point de perception » défini à l’article 12 a.

1

2 Jp” re
Toutefois, elle pourra être livrée en un autre point dit « point de livraison »,
suivant les dispositions prévues au présent Article.

En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au
paragraphe 3 de l’article 10 ci-dessus, le Co-Titulaire fera connaître les quantités
des différentes catégories d'Hydrocarbures liquides constituant la redevance
proportionnelle et l'emplacement précis où elles seront stockées.

L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des
Hydrocarbures liquides constituant la Redevance en nature, soit le point de
perception, soit tout autre point situé à l'un des terminus des pipe-lines
principaux du Titulaire.

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de
réception adéquates, au point convenu pour la livraison. Elles seront adaptées à
l'importance, à la sécurité et au mode de production du gisement
d'Hydrocarbures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire de construire les
installations de réception visées ci-dessus, mais seulement dans la mesure où il
s'agira d'installations normales situées à proximité des champs de production.
Elle devra alors fournir les matériaux nécessaires et rembourser au Titulaire ses
débours réels dans la monnaie de dépense.

Les Hydrocarbures liquides, constituant la Redevance en nature, deviendront la
propriété de l'AUTORITE CONCEDANTE à partir du « point de perception » et
seront livrés par le Co-Titulaire à l'AUTORITE CONCEDANTE au point de
livraison fixé par cette dernière. Si le point de livraison est distinct du point de
perception, c'est-à-dire qu'il est situé en dehors du réseau général de transport
du Titulaire, l'AUTORITE CONCEDANTE remboursera au Co-Titulaire le coût
réel des opérations de manutention et de transport effectuées par celui-ci entre le
point de perception et le point de livraison, y compris la part d'amortissement de
ses installations et les frais des assurances contre les pertes et la pollution qui
doivent être obligatoirement souscrites.

L'enlèvement des Hydrocarbures liquides constituant la Redevance en nature
sera fait au rythme concerté chaque mois entre le Co-Titulaire et l'AUTORITE
CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser le
Co-Titulaire au moins dix (10) jours à l'avance des modifications qui pourraient
affecter le programme de chargement prévu.

L'AUTORITE CONCEDANTE fera en sorte que les quantités d'Hydrocarbures
constituant la Redevance due pour le mois écoulé soient enlevées d'une manière
régulière dans les trente (30) jours qui suivront la remise par le Co-Titulaire de la
communication visée au paragraphe 2 du présent article.

Toutefois, un plan d'enlèvement portant sur des périodes supérieures à un mois

pourra être arrêté d’un commun ot 14 ”
NW à
NE AY
22
Si les quantités d'Hydrocarbures constituant la Redevance ont été enlevées par
l'AUTORITE CONCEDANTE dans un délai de trente (30) jours, le Co-Titulaire
n'aura droit à aucune indemnité.

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d'exiger du
Co-Titulaire une prolongation de ce délai de trente (30) jours pour une nouvelle
période qui ne pourra dépasser soixante (60) jours.

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE
devra payer au Co-Titulaire une indemnité calculée suivant un tarif concerté à
l'avance, rémunérant les charges additionnelles subies de ce fait par le Co-
Titulaire .

Dans tous les cas, le Co-Titulaire ne pourra pas être tenu de prolonger la facilité
visée au paragraphe 5 du présent article, au-delà de l'expiration d’un délai total
de quatre-vingt dix (30 + 60) jours.

Passé ce délai, il sera considéré que la Redevance n'est plus payée en nature.
Le Co-Titulaire aura le droit en conséquence de vendre les quantités non
enlevées par l'AUTORITE CONCEDANTE sur le marché du pétrole avec
obligation de remettre à l'AUTORITE CONCEDANTE les produits de la vente
dans les conditions prévues à l’article 12 ci-dessus.

Dans le cas où les dispositions prévues au paragraphe 6 du présent article, sont
mises en application plus de deux (2) fois au cours du même exercice, le
Co-Titulaire pourra exiger que la Redevance soit payée en espèces jusqu'à la fin
de l'exercice considéré.

L'AUTORITE CONCEDANTE peut désigner l'Entreprise Nationale telle que
définie par le Code des Hydrocarbures pour effectuer pour son compte les
enlèvements des Hydrocarbures liquides constituant la Redevance en nature.

ARTICLE 14 : Redevance due sur les Hydrocarbures gazeux

1. Chaque Co-Titulaire acquittera en cas de paiement en espèces ou livrera
gratuitement en cas de paiement en nature à l'AUTORITE CONCEDANTE une
redevance proportionnelle à la production des Hydrocarbures gazeux calculée
suivant les dispositions du Code des Hydrocarbures et des textes réglementaires
pris pour son application.

La Redevance sera perçue :

- Soit en espèces sur les quantités de gaz vendu par le Co-Titulaire. Le prix de
vente à considérer est celui pratiqué par le Co-Titulaire conformément aux
dispositions de l’article 53 du présent Cahier des Charges, après les
ajustements nécessaires pour ramener les quantités considérées au « point de
perception ». Ce point de perception est l'entrée du gazoduc principal de
transport du gaz;

- Soit en nature sur les quantités de gaz produit par le Co-Titulaire, mesurées à

(

la sortie des installations de traitement. Les méthodes utilisées pour la V4

è mr,

Al
mesure seront proposées par le Titulaire et agréées par l'AUTORITE
CONCEDANTE.

L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il
sera procédé à la mesure du gaz produit. Elle pourra se faire représenter lors
des opérations de mesure et procéder à toutes vérifications contradictoires.

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le
point de perception tel que défini au paragraphe précédent, soit tout autre point
situé à l'un des terminus des gazoducs principaux du Co-Titulaire, dans les
mêmes conditions que celles indiquées aux paragraphes 3 et 4 de l’article 13 du
présent Cahier des Charges.

2. Si le Co-Titulaire décide d'extraire, sous la forme liquide, certains
Hydrocarbures qui peuvent exister dans le gaz brut, l'AUTORITE CONCEDANTE
percevra la Redevance après traitement. La Redevance sur ces produits liquides
sera perçue, soit en nature, soit en espèces, à partir d'un « point de perception
secondaire » qui sera celui où les produits liquides sont séparés du gaz.

Dans le cas où le paiement de la Redevance s'effectuerait en nature, un point
de livraison différent pourra être choisi par accord mutuel. Ce point de livraison
devra nécessairement coïncider avec une des installations de livraison prévues
par le Co-Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de

manutention et de transport dans les mêmes conditions que celles prévues aux

paragraphes 3 et 4 de l’article 13 ci-dessus.

Dans le cas où la Redevance est perçue en espèces, elle sera calculée sur la

base du prix de vente effectif pratiqué, corrigé par les ajustements nécessaires

pour le ramener aux conditions correspondant au point de perception secondaire.

Le choix du paiement de la Redevance, en espèces ou en nature, sera fait dans

les mêmes conditions prévues à l’article 11 ci-dessus pour les Hydrocarbures

liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle

séparée par simple détente et stabilisée sera considérée comme un

Hydrocarbure liquide, qui peut être remélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté

d'un commun accord, qu'il s'agisse de la Redevance payée en gazoline naturelle

ou de l'écoulement dudit produit pour les besoins de l'économie tunisienne.

4. Le Co-Titulaire n'aura l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre son gaz
marchand, dans la mesure où il aura trouvé un débouché commercial pour le
dit gaz;

-__nide stabiliser ou de stocker la gazoline naturelle;

-__nide réaliser une opération particulière de traitement ou de recyclage. /

“VE Ke
5. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la
Redevance en nature, elle devra fournir à ses propres frais aux points de
livraison agréés, des moyens de réception adéquats, capables de recevoir sa
quote-part des liquides au moment où ils deviennent disponibles au fur et à
mesure de leur production ou de leur sortie des usines de traitement.
L'AUTORITE CONCEDANTE prendra en charge les liquides à ses risques et
périls, dès leur livraison. Elle ne pourra pas imposer le stockage de ces
liquides au Co-Titulaire.

6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la
Redevance en espèces, cette redevance sera liquidée mensuellement
conformément aux dispositions du paragraphe 3 de l’article 10 et de l’article
12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n'est pas en mesure de recevoir la Redevance
en nature dans les conditions spécifiées au paragraphe 5 du présent Article,
elle sera réputée avoir renoncé à la perception en nature soit pour toutes les
quantités correspondant à la Redevance due ou pour la partie de ces
quantités pour laquelle elle ne dispose pas de moyens de réception adéquats.

25

er
TITRE IV
INSTALLATIONS DE RECHERCHE ET
D'EXPLOITATION DU TITULAIRE

ARTICLE 15 : Facilités données au Titulaire pour ses installations
annexes

Conformément aux dispositions des Articles 84 à 90 du Code des
Hydrocarbures, L'AUTORITE CONCEDANTE donnera au Titulaire toutes facilités
en vue d'assurer à ses frais, d'une manière rationnelle et économique, la
prospection, la recherche, la production, le transport, le stockage et l'évacuation
des produits provenant de ses recherches et de ses exploitations, ainsi que toute
opération ayant pour objet le traitement desdits produits en vue de les rendre
marchands.

Ces facilités porteront, dans la mesure du possible, sur :

a. l'aménagement des dépôts de stockage sur les champs de production, dans
les ports d'embarquement ou à proximité des usines de traitement,

b. les installations de traitement du gaz brut,

c. les communications routières, ferroviaires, aériennes et maritimes, ainsi que
les raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d. les pipe-lines, stations de pompage et toutes installations de transport des
Hydrocarbures en vrac,

e. les postes d'embarquement situés sur le domaine public maritime ou sur le
domaine public des ports maritimes ou aériens,

f. les télécommunications et leurs raccordements aux réseaux de
télécommunications tunisiens,

g. les branchements sur les réseaux de distribution d'énergie et sur les lignes
privées de transport d'énergie,

h. les alimentations en eau potable et à usage industriel.

ARTICLE 16 : Installations n’ayant pas un caractère d’ intérêt public

1. Le Titulaire établira, à ses frais, risques et périls, toutes installations qui
seraient nécessaires à ses recherches et à ses exploitations et qui ne
présenteraient pas un caractère d'intérêt public, qu'elles soient situées à
l'intérieur ou à l'extérieur de son Permis et des concessions qui en seraient
Issues.

Sont considérés comme installations n’ayant pas un caractère d'intérêt public :
a. les moyens de stockage sur les champs de production situés sur la terre

ferme ou en mp | Ad
ct) Ÿ 14 26 ! \
b. les "pipe-lines" assurant la collecte du pétrole brut ou du gaz à partir des puits
et son acheminement jusqu'aux réservoirs de stockage ou aux centres de
traitement,

c. les “pipe-lines" d'évacuation permettant le transport du pétrole brut par

chemin de fer, par route ou par mer, ainsi que les gazoducs depuis les centres
de traitement et de stockage jusqu'au point de chargement,

d. les réservoirs de stockage aux points de chargement,

e. les installations d'embarquement en vrac par pipe-lines permettant le
chargement des navires,

f. les adductions particulières d'eau dont le Titulaire aurait obtenu l'autorisation
ou la concession,

g. les lignes privées de transport d'énergie électrique,

h. les pistes, routes de service et voies ferrées pour l'accès terrestre et aérien
aux chantiers du Titulaire,

i. les télécommunications entre les chantiers du Titulaire,

j. d'une manière générale, les installations industrielles, les ateliers et les
bureaux destinés à l'usage exclusif du Titulaire, et qui constituent des
dépendances légales de son entreprise,

k. le matériel de transport terrestre, aérien et maritime propre au Titulaire lui
permettant l'accès à ses chantiers,

2. Pour les installations visées aux alinéas (c), (e), (f) et (a) du paragraphe 1 du
présent article, le Titulaire sera tenu, si l'AUTORITE CONCEDANTE le lui
demande, de laisser des tierces personnes utiliser lesdites installations, sous les
réserves suivantes :

a. Le Titulaire ne sera tenu ni de construire, ni de garder des installations plus
importantes que ses besoins propres ne le nécessitent ;

b. Les besoins propres du Titulaire seront satisfaits en priorité sur ceux des tiers
utilisateurs ;

c. L'utilisation des dites installations par des tiers ne gênera pas l'exploitation
faite par le Titulaire pour ses propres besoins ;

d. Les tiers utilisateurs paieront au Titulaire une juste indemnité pour le service
rendu.

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre
chargé des Hydrocarbures sur proposition du Titulaire conformément aux
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour
son application.

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer au Titulaire de
conclure, avec des tiers titulaires de permis ou de concessions, des accords en
vue d'aménager et d'exploiter en commun les ouvrages visés aux alinéas (c), (e)

(®, (g) et (h) du paragraphe 1 du présent Article, s'il doit en résulter une
4

27

économie dans les investissements et dans l'exploitation de chacune des
entreprises intéressées.

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la
réglementation en vigueur, fera toute diligence en vue d'accorder au Titulaire les
autorisations nécessaires pour exécuter les travaux relatifs aux installations
visées au paragraphe 1 du présent Article.

ARTICLE 17 : Utilisation par le Titulaire des équipements et de l'outillage
publics existants

Le Titulaire sera admis à utiliser, pour ses recherches et ses exploitations, tous
les équipements et outillage publics existant en Tunisie, suivant les clauses,
conditions et tarifs en vigueur et sur un pied de stricte égalité avec les autres
usagers.

ARTICLE 18 : Installations présentant un intérêt public établies par
l'AUTORITE CONCEDANTE à la demande du Titulaire

1. Lorsque le Titulaire justifie avoir besoin, pour développer son industrie de
recherche et d'exploitation des Hydrocarbures, de compléter les équipements et
l'outillage publics existants ou d'exécuter des travaux présentant un intérêt
public, il devra en informer l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE et le Titulaire s'engagent à se concerter pour
trouver la solution optimale susceptible de répondre aux besoins légitimes
exprimés par le Titulaire, compte tenu des dispositions législatives et
réglementaires en vigueur concernant le domaine public et les services publics
en question.

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent
Cahier des Charges, les Parties conviennent d'appliquer les modalités ci-
dessous :

a. Le Titulaire fera connaître à l'AUTORITE CONCEDANTE ses besoins
concernant les installations dont il demande l'établissement.

Il appuiera sa demande par une note justifiant la nécessité desdites installations
et par un projet d'exécution précis.

Il y mentionnera les délais d'exécution qu'il se serait fixé s'il était chargé lui-
même de l'exécution des travaux. Ces délais devront correspondre aux plans
généraux de développement de ses opérations en Tunisie, tels qu'ils auront été
exposés par lui dans les rapports et compte-rendus qu'il est tenu de présenter à
l'AUTORITE CONCEDANTE en application du Titre V du présent Cahier des
Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître au Titulaire dans un
délai de trois (3) mois, ses observations sur l'utilité des travaux, sur les

OU

F TEA
dispositions techniques envisagées par le Titulaire et sur ses intentions
concernant les modalités suivant lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit d'en confier
l'exécution au Titulaire.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les travaux
demandés, elle précisera si elle entend assurer elle même le financement des
travaux de premier établissement, ou bien si elle entend imposer au Titulaire de
lui rembourser tout ou partie de ses dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à l'AUTORITE
CONCEDANTE la totalité ou la part convenue des dépenses réelles dûment
justifiées, par échéances mensuelles qui commencent à courir dans le mois qui
suit la présentation des décomptes, sous peine d'intérêts moratoires calculés au
taux légal.

d. Dans les cas visés à l'alinéa (c) du présent article, les projets d'exécution
seront mis au point d'un commun accord entre les deux Parties, conformément
aux règles de l'Art, et suivant les clauses et conditions générales et les
spécifications techniques particulières appliquées par  l'AUTORITE
CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures, le
Titulaire entendu. Il sera tenu compte des observations de ce dernier dans la
plus large mesure possible. Le Titulaire aura le droit de retirer sa demande, s'il
juge la participation financière qui lui est imposée trop élevée.

S'il accepte la décision du Ministre chargé des Hydrocarbures, l'AUTORITE
CONCEDANTE sera tenue d'exécuter les travaux avec diligence et d'assurer la
mise en service des ouvrages dans un délai normal, eu égard aux besoins
légitimes exprimés par le Titulaire et aux moyens d'exécution susceptibles d'être
mis en oeuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition du Titulaire pour la
satisfaction de ses besoins, mais sans que celui-ci puisse en revendiquer ‘usage
exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office ou
concessionnaire désigné par celle-ci, en assurera l'exploitation, l'entretien et le
renouvellement, dans les conditions qui seront fixées au moment de
l'approbation des projets d'exécution.

4. Le Titulaire, en contrepartie de l'usage desdites installations, payera à
l'exploitant les taxes d'usage et péages qui seront fixés ,le Titulaire entendu ,par
le Ministre chargé des Hydrocarbures. Ces taxes et péages devront être les
mêmes que ceux pratiqués en Tunisie pour des services publics ou des
entreprises similaires, s'il en existe. À défaut, ils seront fixés conformément aux
dispositions de l'alinéa (d ) du paragraphe 2 de l’article 16 du présent Cahier.

Au cas où le Titulaire aurait, comme il est stipulé à l'alinéa (c) du paragraphe 2
du présent Article, remboursé tout ou partie des dépenses de premier |
[

W
lai

ft

(2)

f\
établissement, il en sera tenu compte dans la même proportion dans le calcul
des péages et taxes d'usage.

ARTICLE 19 : Installations présentant un intérêt public exécutées par le
Titulaire, (Concession ou autorisation d'utilisation
d'outillage public)

Dans le cas visé à l'alinéa (b) du paragraphe 2 de l'Article 18 du présent Cahier
où l'AUTORITE CONCEDANTE décide de confier au Titulaire l'exécution des
travaux présentant un intérêt public, celui-ci bénéficiera, pour les travaux
considérés d'une concession ou d'une autorisation d'utilisation d'outillage public.

1. S'il existe déjà une législation en la matière pour le type d'installations en
question, on s'y référera,

2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22,
23 et 24 du présent Cahier des Charges, on appliquera les dispositions
générales ci-dessous :

La concession ou l'autorisation d'utilisation d'outillage public sera accordée dans
un acte séparé, distinct de l'arrêté de Concession d'Exploitation d'Hydrocarbures.

La construction des installations et leur exploitation seront assurées par le
Titulaire à ses risques et périls.

Les projets y afférents seront établis par le Titulaire et approuvés par
l'AUTORITE CONCEDANTE.

l'AUTORITE CONCEDANTE approuvera de même les mesures de sécurité et
d'exploitation prises par le Titulaire.

Les ouvrages construits par le Titulaire sur le domaine de l'Etat, des Collectivités
locales ou des établissements publics feront retour de droit à l'AUTORITE
CONCEDANTE à la fin de la concession d'Exploitation d'Hydrocarbures.

La concession ou l'autorisation d'utilisation de l'outillage public comportera
l'obligation pour le Titulaire de mettre ses ouvrages et installations à la
disposition de l'AUTORITE CONCEDANTE et du public ; étant entendu que le
Titulaire aura le droit de satisfaire ses propres besoins en priorité, avant de
satisfaire ceux des autres utilisateurs. Les tarifs d'utilisation seront fixés comme il
est stipulé à l'alinéa (d), du paragraphe 2 de l’article 16 du présent Cahier.

ARTICLE 20 : Durée des autorisations et des concessions consenties pour
les installations annexes du Titulaire

1. Des concessions et des autorisations d'occupation du domaine public, de
l’utilisation de l'outillage public et de location du domaine privé de l'Etat, seront

. nr

accordées au Titulaire pour la durée de validité du Permis de Recherche,
conformément aux procédures en vigueur. M
Elles seront automatiquement renouvelées à chaque renouvellement du Permis
ou d’une portion du Permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs
Concessions d'Exploitation d'Hydrocarbures, accordées conformément à
l’article 6 du présent Cahier des Charges et jusqu'à expiration de la dernière de
ces Concessions.

2. Si, toutefois, l'ouvrage motivant la concession ou l'autorisation d'occupation du
domaine public ou du domaine privé de l'Etat ou la concession ou l'autorisation
d'utilisation de l'outillage public cessait d'être utilisé par le Titulaire, l'AUTORITE
CONCEDANTE se réserve les droits définis ci-dessous:

a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par le Titulaire,
l'AUTORITE CONCEDANTE prononcera d'office l'annulation de la concession
ou de l'autorisation d'utilisation de l'outillage public ou d'occupation
correspondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, le Titulaire
pouvant ultérieurement avoir besoin d'en reprendre l'utilisation, l'AUTORITE
CONCEDANTE aura le droit de l'utiliser provisoirement sous sa responsabilité
soit pour son compte, soit pour le compte d'un tiers désigné par elle.

Toutefois, le Titulaire reprendra l'usage dudit ouvrage dès que celui-ci deviendra
à nouveau nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21 : Dispositions diverses relatives aux autorisations ou
concessions autres que la Concession d'Exploitation des
Hydrocarbures

Dans tous les cas, les règles imposées au Titulaire pour l'utilisation d'un service
public, pour l'occupation du domaine public ou du domaine privé de l'Etat et pour
les concessions ou les autorisations d'utilisation de l'outillage public, seront
celles en vigueur à l'époque considérée, en ce qui concerne la sécurité, la
conservation et la gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement
par le Titulaire des droits d'enregistrement, taxes et redevances applicables au
moment de leur octroi conformément aux procédures en vigueur.

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en
vigueur en la matière. L'AUTORITE CONCEDANTE s'engage à ne pas instituer à
l'occasion de la délivrance des concessions ou des autorisations susvisées et au
détriment du Titulaire, des redevances, taxes, péages, droits ou taxes d'usage
frappant les installations annexes du Titulaire d'une manière discriminatoire, et
constituant des taxes ou impôts additionnels n'ayant plus le caractère d'une juste
rémunération d'un service rendu. \

ARTICLE 22 : Dispositions applicables aux captages et adductions d'eau
1. Le Titulaire est censé connaître parfaitement les difficultés de tous ordres que

soulèvent les problèmes d'alimentation en eau potable ou à usage industriel
ou agricole, dans le périmètre couvert par le Permis initial tel que défini à
l’article 2 du présent Cahier des Charges.

. Le Titulaire pourra, s'il le demande, souscrire des abonnements temporaires
ou permanents aux réseaux publics de distribution d'eau potable ou à usage
industriel, dans la limite de ses besoins légitimes, et dans la limite des débits
que ces réseaux peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales
et tarifs applicables pour les réseaux publics concernés.

Les branchements seront établis sur la base de projets approuvés par les
services compétents du Ministère de l'Agriculture à la demande du Titulaire et
à ses frais, suivant les clauses et conditions techniques applicables aux
branchements dans le domaine.

. Lorsque le Titulaire aura besoin d'assurer temporairement l'alimentation de
ses chantiers et notamment de ses sondages en eau, et lorsque les besoins
légitimes du Titulaire ne pourront pas être satisfaits d’une façon économique
par un branchement sur un point d'eau public existant ou un réseau public de
distribution d'eau, l'AUTORITE CONCEDANTE s'engage à lui donner toutes
facilités d'ordres technique et administratif, dans le cadre des dispositions
prévues par le Code des Eaux en vigueur, et sous réserve des droits qui
pourront être reconnus à des tiers pour effectuer les travaux nécessaires de
captage et d'adduction des eaux du domaine public.

Les ouvrages de captage exécutés par le Titulaire en application des
autorisations visées ci-dessus, feront retour à l'Etat sans indemnité, tels qu'ils
se trouvent lorsque le Titulaire aura cessé de les utiliser. Les ouvrages
d’adduction ne sont pas concernés par la présente disposition.

. Lorsque le Titulaire aura besoin d'assurer d'une manière permanente
l'alimentation de ses chantiers ou de ses installations annexes, et dans le cas
où il ne peut obtenir que ses besoins légitimes soient satisfaits d'une manière
suffisante, économique, durable et sûre par un branchement sur un point
d'eau public existant ou un réseau public de distribution d'eau, les Parties
conviennent de se concerter pour rechercher la manière de satisfaire les
besoins légitimes du Titulaire.

. Le Titulaire s'engage à se soumettre à toutes les règles et disciplines
d'utilisation qui lui seraient prescrites par l'AUTORITE CONCEDANTE en ce
qui concerne les eaux qu'il pourrait capter, et qui appartiendraient à un
système aquifère déjà catalogué et identifié dans l'inventaire des ressources
hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissent à la découverte d'un

système aquifère nouveau, non encore catalogué ni identifié dans l'inventaire

des ressources hydrauliques et n'ayant pas de communication 114 autre
(A!

N

32 À
- des plans d’eau du domaine public des ports,

- d'un nombre adéquat de postes d’accostage susceptibles de recevoir sur
ducs d’albe, les navires-citernes usuels,

- des terre-pleins du domaine public des ports nécessaires à l'aménagement
d'installations de transit ou de stockage .

3. Si la solution adoptée est celle d’un poste de chargement ou de déchargement
en rade foraine, les installations (y compris les pipe-lines flottants) seront
construites, balisées et exploitées par le Titulaire à ses frais sous le régime de
l'autorisation d'occupation temporaire du domaine public maritime.

Les dispositions adoptées et les règlements d'exploitation seront approuvés par
l'AUTORITE CONCEDANTE sur proposition du Titulaire.

ARTICLE 25: Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire ainsi que ses réseaux de
distribution d'énergie sont considérés comme des dépendances légales de
l'entreprise et seront assujettis à toutes les réglementations et à tous les
contrôles appliqués aux installations de production et de distribution d'énergie
similaires.

Le Titulaire, produisant de l'énergie électrique pour l'alimentation de ses

chantiers pourra céder au prix de revient tout excédent de puissance par rapport
à ses besoins propres à un organisme désigné par l'AUTORITE CONCEDANTE.

ARTICLE 26 : Substances minérales autres que les Hydrocarbures liquides
ou gazeux

Si le Titulaire, à l'occasion de ses recherches ou de ses exploitations
d'Hydrocarbures, était amené à extraire des substances minérales autres que les
Hydrocarbures liquides ou gazeux, sans pouvoir séparer l'extraction des
Hydrocarbures, l'AUTORITE CONCEDANTE et le Titulaire se concerteront pour
examiner si lesdites substances minérales doivent être séparées et conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer et de conserver les
substances autres que les Hydrocarbures liquides ou gazeux si leur séparation et
leur conservation constituent des opérations trop onéreuses ou trop difficiles.

ARTICLE 27: Installations diverses

Ne seront pas considérées comme des dépendances légales de l’entreprise du
Titulaire :

- les installations de traitement des hydrocarbures liquides, solides ou gazeux et
en particulier les raffineries,

- les installations de distribution au public de combustibles liquides ou gazeux .

PAT OR 4

Par contre, seront considérées comme des dépendances légales de l’entreprise
du Titulaire les installations de premier traitement des Hydrocarbures extraits,
aménagés par lui en vue de permettre le transport et la commercialisation
desdits Hydrocarbures et notamment les installations de « dégazolinage » des

bn HT
{U E

35
TITRE V
SURVEILLANCE ET CONTROLE

ARTICLE 28 : Documentation fournie au Titulaire par l'AUTORITE
CONCEDANTE

L'AUTORITE CONCEDANTE fournira au Titulaire la documentation qui se trouve
en sa possession et concernant :

- le cadastre et la topographie ,

- la géologie générale,

- la géophysique ,

-__ l'hydrologie et l'inventaire des ressources hydrauliques ,
- les forages.

Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements
ayant un caractère secret du point de vue de la Défense Nationale ou des
renseignements fournis par les titulaires de permis et/ou de concessions en
cours de validité et dont la divulgation à des tiers ne peut être faite sans
l'assentiment des intéressés.

ARTICLE 29 : Contrôle technique

Le Titulaire sera soumis à la surveillance de l'AUTORITE CONCEDANTE suivant
les dispositions prévues au Code des Hydrocarbures dans les conditions
précisées aux Articles 31 à 44 ci-après.

ARTICLE 30 : Application du Code des Eaux

Le Titulaire, tant pour ses travaux de Recherche que pour ses travaux
d'Exploitation, se conformera aux dispositions de la législation tunisienne en
vigueur relatives aux eaux du domaine public et dans les conditions précisées
par les dispositions du présent Cahier des Charges.

Les eaux que le Titulaire pourrait découvrir au cours de ses travaux restent
classées dans le domaine public. Elles ne sont susceptibles d'utilisation
permanente, par lui, qu'en se conformant à la procédure d'autorisation ou de
concession prévue au Code des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui seront

concertées avec les services compétents du Ministère de l'Agriculture en vue de
protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire tout forage
si les dispositions prises ne sont pas susceptibles d'assurer la-conservation des

nappes artésiennes. ;
lyt EX
36
Le Titulaire sera tenu de communiquer aux services compétents du Ministère de
l'Agriculture tous les renseignements qu'il aura pu obtenir à l'occasion de ses
forages sur les nappes d'eau rencontrées par lui (position, niveau statique,
analyses, débit) dans les formes que lui seront prescrites.

ARTICLE 31 : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers
du Titulaire, et à la charge de celui-ci, un agent qui aura libre accès à toutes les
installations et à leurs dépendances légales en vue de s'assurer du progrès des
travaux, procéder aux mesures et jaugeages des Hydrocarbures et, d’une façon
générale, vérifier que les droits et intérêts de l'AUTORITE CONCEDANTE sont
sauvegardées.

ARTICLE 32 : Obligation de rendre compte des travaux

a. Le Titulaire adressera à l'AUTORITE CONCEDANTE, trente (30) jours au
moins avant le commencement des travaux :

- Le programme de prospection géophysique projeté qui doit comprendre
notamment une carte mettant en évidence le maillage à utiliser ainsi que le
nombre de kilomètres à acquérir et la date du commencement des opérations
et leurs durées approximatives ;

- Un rapport d'implantation pour tout forage de recherche et un programme
relatif à chaque forage de développement.

Le rapport d'implantation précisera :

- les objectifs recherchés par le forage et les profondeurs prévues,

- l'emplacement du forage projeté, défini par ses coordonnées géographiques
avec un extrait de carte annexé,

- la description sommaire du matériel employé,

- les prévisions géologiques relatives aux terrains traversés,

- le programme minimum des opérations de carottage et de diagraphies,

- le programme envisagé pour les tubages,

- les dispositions envisagées pour l'alimentation en eau,

- éventuellement les procédés que le Titulaire compte utiliser pour mettre en
exploitation le ou les forage(s).

b. Le Titulaire adressera à l'AUTORITE CONCEDANTE, un rapport journalier sur
l'avancement de ses travaux en cours tels que campagne sismique , forages et
constructions .

Il devra remettre dès que possible une copie des enregistrements réalisés.
c. Le carnet de forage

Le Titulaire est tenu de tenir sur tout chantier de forage un carnet paginé et
paraphé, d'un modèle agréé par l'AUTORITE CONCEDANTE VA seront notées

DA

- FA

—— Br

au fur et à mesure des travaux, sans blanc ni grattage, les conditions d'exécution
de ces travaux et en particulier :

- la nature et le diamètre de l'outil ;

- l'avancement du forage ;

- les paramètres de forage ;

- la nature et la durée des manœuvres et opérations spéciales telles que
carottage, alésage, changement d'outils et instrumentation ;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l'AUTORITE
CONCEDANTE.

ARTICLE 33 : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du forage prévues dans
le rapport d'implantation visé à l’article 32 ci-dessus, le Titulaire devra exécuter
toutes les mesures appropriées afin de déterminer les caractéristiques des
terrains traversés.

2. Une collection des déblais de forage et des éventuelles carottes sera
constituée par le Titulaire et tenue par lui en un lieu convenu à l'avance, à la
disposition de l'AUTORITE CONCEDANTE.

Le Titulaire aura le droit de prélever sur les carottes et les déblais de forages les
échantillons dont il aura besoin pour effectuer ou faire effectuer des analyses et
des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que
sur une fraction de carottes et déblais correspondant à une même
caractéristique, de telle manière que le reste de l'échantillon puisse demeurer
dans la collection et être examiné par les agents de l'AUTORITE
CONCEDANTE. A défaut et sauf impossibilité, l'échantillon unique ne sera
prélevé qu'après avoir été examiné par un représentant qualifié de l'AUTORITE
CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial
en sera fait à l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la
collection par le Titulaire ou par l'AUTORITE CONCEDANTE après avoir subi les
examens et analyses. Le Titulaire conservera soigneusement le reste des
déblais et carottes pour que l'AUTORITE CONCEDANTE puisse à son tour
prélever des échantillons pour sa collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises
d'échantillons visées ci-dessus seront conservés par le Titulaire aussi longtemps
qu'il le jugera utile. Ils seront mis par lui à la disposition de l'AUTORITE

CONCEDANTE au plus tard à l'expiration du Permis. { / 114
Ÿ A :

38

\
3. Le Titulaire informera l'AUTORITE CONCEDANTE, dans un délai suffisant
pour que celle-ci puisse s'y faire représenter, de toutes opérations importantes
telles que diagraphies, tubage, cimentation et essais de mise en production.

Le Titulaire avisera l'AUTORITE CONCEDANTE de tout incident grave
susceptible de compromettre la poursuite d'un forage ou de modifier de façon
notable les conditions de son exécution.

4. Le Titulaire fournira à l'AUTORITE CONCEDANTE une copie des rapports sur
les examens faits sur les carottes et les déblais de forage ainsi que sur les
opérations de forage, y compris les activités spéciales mentionnées au
paragraphe 3 du présent Article.

ARTICLE 34 : Arrêt d'un forage

Le Titulaire ne pourra arrêter définitivement un forage qu'après en avoir avisé
l'AUTORITE CONCEDANTE. Sauf circonstances particulières, cet avis devra
être donné au moins soixante douze (72) heures à l'avance.

Le Titulaire devra soumettre, qu'il s'agisse d'un abandon définitif ou d'un
abandon provisoire du forage, un programme qui devra être conforme à la
réglementation technique en vigueur ou, à défaut, aux normes les plus récentes
publiées par l'American Petroleum Institute .

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations
dans les soixante douze (72) heures qui suivent le dépôt du programme
d'abandon du forage par le Titulaire celui-ci sera censé avoir été accepté.

ARTICLE 35 : Compte rendu de fin de forage

Le Titulaire adressera à l'AUTORITE CONCEDANTE dans un délai maximum de
trois (3) mois après la fin de tout forage, un rapport final , dit "compte rendu de fin
de forage".

Le compte rendu de fin de forage comprendra notamment :

a. Une copie du profil complet dudit forage, donnant la coupe des terrains
traversés, les observations et mesures faites pendant le forage, le profil des
tubages restant dans le puits, les diagraphies et les résultats des essais de
production,

b. Un rapport qui contiendra les renseignements géophysiques et géologiques se
référant directement au forage considéré .

ARTICLE 36 : Essais des forages

Si au cours d'un forage, le Titulaire juge nécessaire d'effectuer un essai sur une
couche de terrain qu'il croit susceptible de produire des hydrocarbures, il en
avisera l'AUTORITE CONCEDANTE au moins vingt-quatre (24) heures avant de

commencer un tel essai. M ny
WA
} 39

LV V

En dehors des exceptions prévues aux paragraphes 3 et 5 du présent Article,
l'initiative d'entreprendre ou de renouveler un essai appartiendra au Titulaire.

Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié
de l'Autorité Concédante, le Titulaire sera tenu de faire l'essai de toute couche
de terrain susceptible de contenir des hydrocarbures, à la condition toutefois
qu'un tel essai puisse être exécuté sans nuire à la marche normale des travaux
du Titulaire.

Dans le cas où l'exécution ou la répétition de l’un des essais effectués à la
demande de l'AUTORITE CONCEDANTE, et malgré l'avis contraire du Titulaire,
occasionne au Titulaire une perte ou une dépense, une telle perte ou dépense
serait à la charge :

- du Titulaire, si ledit essai révèle une découverte potentiellement
exploitable,

- de l'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une
découverte potentiellement exploitable.

5. Lorsque les opérations de forage d’un puits de développement conduisent
raisonnablement à supposer l'existence d'une zone minéralisée en
hydrocarbures suffisamment importante et non encore reconnue, le Titulaire sera
tenu de prendre toutes les mesures techniquement utiles pour compléter la
reconnaissance de cette zone.

ARTICLE 37 : Compte rendu et programme annuels

Avant le 1er Avril de chaque année, le Titulaire sera tenu de fournir un compte
rendu général de son activité pendant l’année précédente conformément aux
dispositions du Code des Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l’année considérée
ainsi que les dépenses de recherche et d'exploitation engagées par le Titulaire.

Ce compte rendu sera établi dans les formes qui seront concertées à l'avance
entre l'AUTORITE CONCEDANTE et le Titulaire.

ARTICLE 38 : Exploitation méthodique d'un gisement

Toute exploitation d'un gisement devra être rationnelle et conduite suivant les
règles de l’art et les saines pratiques de l’industrie pétrolière.

Sa mise en oeuvre doit assurer un niveau de production optimum garantissant
une récupération maximale des Hydrocarbures.

Trois mois au moins avant de commencer l'exploitation régulière d'un gisement,
le Titulaire devra porter à la connaissance de l'AUTORITE CONCEDANTE le
schéma d'exploitation. Ce schéma devra porter la destination finale de

chacun des effluents. \ ; Va
UE AY
40
Dans les puits produisant des Hydrocarbures liquides, la production de gaz devra
être aussi réduite que possible, dans les limites permises pour une récupération
optimale des liquides. Dans les puits ne produisant que du gaz, il est interdit de
laisser débiter le gaz en dehors du circuit d'utilisation,

Des dérogations aux règles ci-dessus pourront être accordées par l'AUTORITE
CONCEDANTE à la demande dûment justifiée et motivée du Titulaire,

Toute modification importante apportée aux dispositions du schéma initial sera
immédiatement portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39 : Contrôle des puits de production

Le Titulaire disposera sur chaque puits, ou chaque groupe de puits producteurs,
des appareils permettant de suivre régulièrement, d'une manière non équivoque,
et conforme aux usages suivis dans l'industrie du pétrole et du gaz, les
paramètres de production de ces puits.

Tous les documents concernant ces contrôles seront mis à la disposition de
l'AUTORITE CONCEDANTE. Sur demande de celle-ci, le Titulaire lui en fournira
des copies.

ARTICLE 40 : Conservation des gisements

Le Titulaire exécutera les travaux, mesures ou essais nécessaires pour assurer
la meilleure connaissance possible du gisement.

Le Titulaire pourra être rappelé par l'AUTORITE CONCEDANTE à l'observation
des règles de l'art et en particulier, il sera tenu de régler et éventuellement de
réduire le débit des puits, de façon à ce que l'évolution régulière du gisement ne
soit pas perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans
un même gisement par plusieurs exploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions
d'Exploitation distinctes attribuées à des bénéficiaires différents, le Titulaire
s'engage à conduire ses recherches et son exploitation sur la partie du gisement
qui le concerne en se conformant à un plan d'ensemble.

Ce plan d'ensemble sera établi dans les conditions définies ci-après :

1. L'AUTORITE CONCEDANTE invitera chacun des titulaires intéressés par un
même gisement à se concerter pour établir un plan unique de recherches et
d'exploitation applicable à la totalité dudit gisement.

Ce plan précisera, si nécessaire, les bases suivant À les
Hydrocarbures extraits seront répartis entre les DO

ñ Al
Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un
« Comité d’unitisation » chargé de diriger les recherches et l'exploitation en
commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit
Comité.

2. À défaut d'un accord amiable entre les intéressés, intervenu dans les
quatre-vingt-dix (90) jours à partir de l'invitation faite par l'AUTORITE
CONCEDANTE, ceux-ci seront tenus de présenter à cette dernière leurs plans
individuels de recherche ou d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des
Hydrocarbures un arbitrage portant sur le plan unique de recherche ou
d'exploitation, les bases de répartition des Hydrocarbures, et la création
éventuelle d'un Comité d'unitisation.

3. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la
décision arbitrale devra essayer de se rapprocher le plus possible des
propositions qui sont faites par un titulaire ou un groupe de titulaires,
représentant au moins les trois quarts des intérêts en cause, en tenant compte
notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des
données acquises concernant le gisement au moment où sera rendue la
décision arbitrale.

Le plan d'unitisation pourra être révisé à l'initiative de l'une quelconque des
parties intéressées ou du Ministère chargé des Hydrocarbures si les progrès
obtenus ultérieurement dans la connaissance du gisement amènent à modifier
l'appréciation des intérêts en cause et des réserves en place.

4. Les intéressés seront tenus de se conformer aux décisions arbitrales du
Ministre chargé des Hydrocarbures dès qu'elles leur auront été notifiées.

ARTICLE 42 : Obligation générale de communiquer les documents

Le Titulaire sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa demande,
outre les documents énumérés au présent Titre, les renseignements statistiques
concernant la production, le traitement et éventuellement le stockage et les
mouvements des Hydrocarbures extraits de ses recherches et de ses
exploitations, les stocks de matériel et de matières premières, les commandes et
les importations de matériel, le personnel, ainsi que les copies des pièces telles
que cartes, plans, enregistrements, relevés, extraits de registres ou de comptes

rendus permettant de justifier les renseignements fournis. 1 h 74

42

1
TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU
TITULAIRE A L'AUTORITE CONCEDANTE

ARTICLE 45 : Fin de la concession par arrivée à terme

Sans préjudice des dispositions de l’article 61 du Code des Hydrocarbures,
feront retour gratuitement à l'AUTORITE CONCEDANTE dans l'état où ils se
trouvent à la fin de la concession par arrivée à terme, les immeubles au sens de
l'article 53-1 du Code des Hydrocarbures.

Cette disposition s'applique notamment aux immeubles et aux droits réels
immobiliers suivants :

a) les terrains acquis ou loués par le Titulaire ;
b) les droits à bail, ou à occupation temporaire que détient le Titulaire ;

Les baux et les contrats relatifs à toutes les locations ou occupations de terrains
devront comporter une clause réservant expressément à l'AUTORITE
CONCEDANTE la faculté de se substituer au Titulaire.

Il en sera de même pour tous les contrats de fourniture d'énergie ou d’eau ou de
transports spéciaux concernant les Hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront
dressés contradictoirement dans les six(6) mois précédant la fin de la concession
d'exploitation.

c) les puits, sondages d’eau et bâtiments industriels ;

d) les routes et pistes d'accès, les adductions d'eau y compris les captages et les
installations de pompage, les lignes de transport d'énergie y compris les
postes de transformation, de coupure et de comptage, les moyens de
télécommunications appartenant en propre au Titulaire .

e) les bâtiments appartenant en propre au Titulaire, qu'ils soient à usage de
bureaux ou de magasins ; les habitations destinées au logement du personnel
affecté à l'exploitation et leurs annexes ; les droits à bail ou à occupation que
le Titulaire peut détenir sur des bâtiments appartenant à des tiers et utilisés
par lui aux fins ci-dessus,

f) les embranchements particuliers de voies ferrées desservant les chantiers du
Titulaire, ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories
limitativement énumérées ci-dessus, feront retour à l'AUTORITE
CONCEDANTE si, bien que situées à l'extérieur du périmètre de la Conce:
elles sont indispensables à la marche de cette Concession ee

WE |
. x

2. Si des installations devant faire retour à l'AUTORITE CONCEDANTE dans les
conditions indiquées au présent Article étaient nécessaires ou utiles, en totalité
ou en partie, à l'exploitation d’autres concessions ou permis du Titulaire en cours
de validité, les conditions dans lesquelles ces installations seraient utilisées en
commun et dans la proportion des besoins respectifs du Titulaire et de
l'AUTORITE CONCEDANTE seront arrêtées d'un commun accord avant leur
remise à l'AUTORITE CONCEDANTE. Réciproquement, il en sera de même
pour les installations du Titulaire ne faisant par retour à l'AUTORITE
CONCEDANTE et dont l'usage serait indispensable à celle-ci pour la marche
courante de l'exploitation de la Concession reprise par elle.

ARTICLE 46 : Faculté de rachat des installations

1. En fin de concession par arrivée à terme, l'AUTORITE CONCEDANTE aura
la faculté de racheter pour son compte ou le cas échéant, pour le compte d'un
nouveau titulaire de Concessions ou de permis de recherche qu'elle
désignera, tout ou partie des biens énumérés ci-après ; autres que ceux visés
à l’article 45 du présent Cahier des Charges et qui seraient nécessaires pour
la poursuite de l'exploitation et l'évacuation des Hydrocarbures extraits :

a) les consommables, les objets mobiliers et les immeubles appartenant au
Titulaire ;

b) les installations et l'outillage se rattachant à l'exploitation , à la manutention et
au stockage des hydrocarbures bruts ;

La décision de l'AUTORITE CONCEDANTE précisant les installations visées
ci-dessus et sur lesquelles elle entend exercer la faculté de rachat devra être
notifiée au Titulaire six (6) mois avant l'expiration de la concession
correspondante.

2. Le prix de rachat correspondra à la valeur comptable nette des dits biens.
Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront
l'expiration de la Concession, sous peine d'intérêts moratoires calculés au
taux légal, et sans mise en demeure préalable.

L'AUTORITE CONCEDANTE pourra en cas d'exercice de la faculté de
rachat requérir du Titulaire, soit pour son propre compte, soit pour le compte
du nouveau permissionnaire ou concessionnaire désigné par elle, que les
installations en cause soient mises à sa disposition, suivant les dispositions
prévues au paragraphe 2 de l'article 45 ci-dessus.

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du
présent article lorsqu'ils sont, en totalité ou en partie seulement, nécessaires
au Titulaire pour lui permettre de poursuivre son Fe sur l’une de ses
concessions qui ne serait pas arrivée à ec”
ARTICLE 47 : Fin de la concession par la renonciation

Si le Titulaire veut exercer son droit de renoncer à la totalité ou à une partie
seulement de l’une de ses Concessions, il est tenu de le notifier à l'AUTORITE
CONCEDANTE au plus tard 12 mois avant la date de renonciation.

Les droits respectifs de l'AUTORITE CONCEDANTE et du Titulaire seront réglés
conformément aux dispositions prévues par le Code des Hydrocarbures et aux
articles 45 et 46 du présent cahier des charges.

En cas de renonciation partielle à la Concession, les dispositions du Code des
Hydrocarbures et du présent Cahier des Charges continueront à régir le reste de
la Concession.

ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu'à la fin de la Concession, le Titulaire sera tenu de maintenir les bâtiments,
les ouvrages de toute nature, les installations pétrolières et les dépendances
légales en bon état d'entretien et d'exécuter en particulier les travaux d'entretien
des puits existants et de leurs installations de pompage et de contrôle.

ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l’article 45 ci-dessus, tout retard résultant du fait du
Titulaire dans la remise de tout ou partie des installations revenant à l'AUTORITE
CONCEDANTE ouvrira à cette dernière le droit au paiement d'une astreinte
égale à un pour cent (1%) de la valeur des installations non remises, par mois de
retard, et après mise en demeure non suivie d’effet dans le délai d’un mois.

ARTICLE 50 : Fin de la Concession par déchéance

Si l’un des cas de déchéance prévus par l’article 57 du Code des Hydrocarbures
se réalise, le Ministre chargé des Hydrocarbures mettra le Co-Titulaire en
demeure de régulariser sa situation dans un délai qui ne pourra excéder six (6)
mois.

Si le Co-Titulaire en cause n’a pas régularisé sa situation dans le délai imparti,
ou s'il n’a pas fourni une justification satisfaisante, la déchéance sera
prononcée.

Dans ce cas, la Concession, les immeubles et meubles s'y rapportant visés à
l'article 53 du Code des Hydrocarbures feront retour gratuitement à l'AUTORITE
CONCEDANTE.

ARTICLE 51 : Responsabilité du Titulaire vis-à-vis des tiers

A l'expiration de la Concession par arrivée à terme, en cas de renonciation ou en
cas de déchéance, le Titulaire devra souscrire une assurance couvrant pendant

(b

A

À

ER 4
un délai de dix ans (10) les risques résultant de son activité et ssa/
d’apparaître après retour de la dite Concession à l'AUTORITE CONCEDANTE.

T4

47

—
TITRE VII
CLAUSES ECONOMIQUES

ARTICLE 52 : Réserves d’Hydrocarbures pour les besoins de l'économie

tunisienne

1) Le droit d'achat par priorité d’une part de la production des Hydrocarbures

liquides extraits par le Co-titulaire de ses concessions en Tunisie sera exercé

pour couvrir les besoins de la consommation intérieure tunisienne et ce,
conformément aux dispositions du Code des Hydrocarbures et des
dispositions ci-après :

a) L'obligation du Co-Titulaire de fournir une part de la production pour
couvrir les besoins de la consommation intérieure tunisienne sera
indépendante de la redevance proportionnelle à la production prévue à
l’article 101 du Code des Hydrocarbures ;

b) Si le Co-Titulaire produit plusieurs qualités de pétrole brut, le droit d'achat
portera sur chacune de ces qualités, sans pouvoir excéder , sauf accord
formel du  Co-Titulaire, le maximum prévu par le Code des
Hydrocarbures pour chacune d'elles ;

c) L'AUTORITE CONCEDANTE pourra désigner l'Entreprise Nationale pour
effectuer pour son compte les achats destinés à couvrir les besoins de la
consommation intérieure tunisienne.

Dans ce cas, les modalités de paiement des dits achats seront établies entre
l'Entreprise Nationale et le (Co-Titulaire et agréées par l'AUTORITE
CONCEDANTE.

. Les dispositions du paragraphe 5 de l'article 13 du présent Cahier des
Charges sont applicables en ce qui concerne la part de production réservée
pour couvrir les besoins de la consommation intérieure tunisienne.

. La livraison pourra être effectuée au choix du Co-Titulaire, sous forme de
produits finis. Dans le cas de livraison en produits finis obtenus par raffinage
effectué en Tunisie, la livraison sera faite à l'AUTORITE CONCEDANTE à la
sortie de la raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées
en fonction des résultats que donneraient les Hydrocarbures bruts du
Co-Titulaire s'ils étaient traités dans une raffinerie tunisienne ou, à défaut,
dans une raffinerie du littoral de l'Europe.

Les prix seront déterminés par référence à ceux des produits de même nature
qui seraient importés en Tunisie dans des conditions normales, réduits d’un
montant calculé de manière à correspondre à une réduction de dix pour cent
(10%) de la valeur du pétrole brut à partir duquel ils auront été raffinés, valeur

calculée conformément aux dispositions du Code des t#
LOULSS 1atinto> ane US porssevaus n œe mnnene
produits seront destinés à l'exportation et/ou une usine de liquéfaction de gaz
naturel et/ou des usines de pétrochimie traitant les Hydrocarbures ou leurs
dérivés.

ARTICLE 53 : Prix de vente des Hydrocarbures

Pour les Hydrocarbures liquides, le Co-Titulaire sera tenu d'appliquer un prix de
vente à l'exportation qui ne doit pas être inférieur au « prix de vente normal »
défini ci-après, tout en lui permettant de trouver un débouché pour la totalité de
sa production.

Le « prix de vente normal » d'un Hydrocarbure liquide au sens du présent Cahier
des Charges sera celui qui, compte tenu des autres facteurs entrant en ligne de
compte tels que les assurances et le fret, donnera, sur les marchés qui
constituent un débouché normal pour la production tunisienne, un prix
comparable à celui des Hydrocarbures Liquides d'autres provenances
concourant également au ravitaillement normal des mêmes marchés et de
qualité comparables.

Pour les Hydrocarbures gazeux, le Co-Titulaire est tenu d'appliquer un prix de
vente à l'exportation qui ne sera pas inférieur au prix de vente normal.

Le prix de vente normal sera celui obtenu par le Co-Titulaire dans ses contrats
de vente de gaz.

Les cours considérés pour la détermination du prix de vente normal seront les
cours normalement pratiqués dans les transactions commerciales régulières, à
l'exclusion des :

- Ventes directes ou indirectes du vendeur par l'entremise de courtiers à une
société affiliée.

- Echanges, transactions par troc ou impliquant des restrictions, ventes
forcées et en général toutes ventes d’Hydrocarbures motivées entièrement
ou en partie par des considérations autres que celles prévalant
normalement dans une vente.

- Ventes résultant d'accords entre gouvernements ou entre gouvernements

et sociétés étatiques. îh / û l 14 À va

49
TITRE VIII
DISPOSITIONS DIVERSES

ARTICLE 54 : Personnel du Titulaire

Le Titulaire est tenu de se soumettre à la législation et à la réglementation en
vigueur en Tunisie en ce qui concerne le travail et la prévoyance sociale.

Le Titulaire sera tenu de s'adresser aux bureaux de placement pour l'embauche
de la main d'œuvre non spécialisée ou de la main-d'œuvre qualifiée susceptible
d'être recrutée en Tunisie.

Il sera tenu d'admettre les candidatures qualifiées présentées par lesdits
bureaux.

La proportion des Tunisiens dans l'effectif total du Titulaire sera soumise à
l'approbation de l'AUTORITE CONCEDANTE; étant entendu que ladite
proportion sera déterminée en tenant compte de la nature de l’activité du
Titulaire en cours et des dispositions de l’article 62 du Code des Hydrocarbures.

ARTICLE 55 : Défense Nationale et Sécurité du Territoire

Le Titulaire sera tenu de se soumettre aux mesures prises par les autorités
civiles ou militaires en matière de Défense Nationale et de Sécurité du Territoire
de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de
certaines clauses du présent Cahier des Charges et de la Convention à laquelle
celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent au Titulaire le présent
Cahier des Charges et la Convention à laquelle celui-ci est annexé, subsisteront
et ne seront pas modifiés quant au fond.

Le Titulaire ne pourra exercer d'autres recours en indemnité à l'occasion des
décisions visées ci-dessus, que ceux qui seront ouverts par la législation en
vigueur à toute entreprise tunisienne susceptible d'être lésée par une mesure

not 4 WP

50
ARTICLE 56 : Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier
des Charges, s'il justifie que le manquement aux dites obligations est motivé par
un cas de force majeure et ce, conformément à l'article 62.1 du Code des
Hydrocarbures.

Est considéré comme cas de force majeure tout évènement extérieur présentant
un caractère à la fois imprévisible et irrésistible empêchant la partie qui en est
affectée d'exécuter tout ou partie des obligations mises à sa charge par la
Convention et le Cahier des Charges tels que :

1- tous phénomènes naturels y compris les inondations, incendies, tempêtes,
explosions, foudres, glissements de terrain ou tremblements de terre dont
l'intensité est inhabituelle au pays ;

2- guerre, révolution, révolte, émeute ou blocus ;
3- grèves à l'exception de celles du personnel du Titulaire ;

4- restrictions gouvernementales.

Les retards dus à un cas de force majeure n'ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale durée
de la validité du Permis ou des Concessions d'Exploitation sur lesquels ces
retards se sont produits.

ARTICLE 57 : Communication de documents pour contrôle

Le Titulaire aura l'obligation de mettre à la disposition de l'AUTORITE
CONCEDANTE tous documents utiles pour la mise en oeuvre du contrôle par
l'Etat, des obligations souscrites par le Titulaire dans le présent Cahier des
Charges et dans la Convention à laquelle il est annexé.

ARTICLE 58 : Copies des documents

Le Titulaire devra remettre au Ministère chargé des Hydrocarbures un (1) mois
au plus tard après la signature de la Convention, cinquante (50) copies de ladite
Convention, du Cahier des Charges et des pièces y annexées telles

qu'enregistrées. | ‘
TA À

—__
Il en sera de même pour tous les avenants et actes additionnels qui
interviendraient ultérieurement et se rattachant à la présente Convention et au
présent Cahier des Charges. Ÿ

Fait à Tunis le,
en cinq (5) exemplaires originaux

Pour l'ETAT TUNISIEN

Fethi MERDASSI
Ministre de L'industrie et de L’Energie

Pour L’Entreprise Tunisienne Pour Hydrocarbure Pour Tunisian Onshore
d'Activités Pétrolières Tunisie Corp & Offshore Petroleum &
Industrial Contractor

/ rs -
A éan-Louis REMONDIN Jamel TOUMI
Président Directeur Général Directeur Général Président Directeur Général
52,
(3
ANNEXE B

PROCEDURE DES CHANGES ‘ Y\ HE 4
PROCEDURE CONCERNANT LE CONTROLE DES
CHANGES APPLICABLE A HTC et TOPIC
PERMIS de Recherche JELMA

Les opérations de change relatives aux activités de recherche et d'exploitation
d'Hydrocarbures de HYDROCARBURE TUNISIE CORP. « HTC » et TUNISIAN
ONSHORE AND OFFSHORE PETROLEUM AND INDUSTRIAL CONTRACTOR
« TOPIC » seront régies par la réglementation des changes, par les dispositions
du Code des Hydrocarbures et par les dispositions suivantes :

A/ Sociétés non résidentes :

1. HTC ou toute société non résidente qui deviendrait partie à la présente
Convention et ses annexes, ci-après désignée la SOCIETE est autorisée à
payer en devises étrangères, directement sur ses propres disponibilités se
trouvant à l'extérieur de la Tunisie, toutes dépenses de recherche et
d'exploitation sous réserve des dispositions suivantes :

- La SOCIETE s'engage à payer intégralement en Dinars les entreprises :
résidentes en Tunisie ;

- Elle pourra payer en devises étrangères, les entreprises étrangères non
résidentes en Tunisie, spécialisées dans la recherche et l'exploitation des
hydrocarbures pour les besoins des contrats conclus dans le cadre de la
présente Convention. Dans le cas où ces entreprises seraient
intégralement payées à l'étranger, elles doivent s'engager à rapatrier en
Tunisie les sommes nécessaires à leurs dépenses locales.

2. La SOCIETE s'engage à transférer en Tunisie durant les phases de
recherche et de développement les devises nécessaires afin de faire face à
ses dépenses en Dinars.

ze:

3. La SOCIETE est tenue conformément à l'article 44 du code des assurances
promulgué par la loi N°92-24 du 09 Mars 1992 de souscrire en Tunisie les
polices d'assurances relatives à son activité en Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa
quote-part des paiements de compagnies d'assurance obtenues en
compensation de sinistres sous les conditions suivantes :

- Si les installations endommagées sont réparées ou remplacées, les
montants dépensés à ce titre seront remboursés en devises étrangères

54

etou en Dinars Tunisiens, conformément aux dépenses réellement
engagées.

-__Siles installations endommagées n'ont été ni réparées, ni remplacées, les
remboursements s'effectueront dans les mêmes monnaies que celles des
investissements initiaux et dans les mêmes proportions.

- Les indemnités d'assurances reçues en compensation de paiements ou
d'investissements réalisés en Dinars Tunisiens seront effectuées en
Dinars Tunisiens. Le produit de ces indemnités pourra être affecté pour la
couverture des dépenses locales.

4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère qui
sont employées par le (s) Co-Titulaire (s) en Tunisie, une partie raisonnable
de ce salaire sera payée en Dinars en Tunisie et le solde, auquel s'ajouteront
les charges pour avantages sociaux, qui sont payables par ces personnes
dans le pays où elles ont leur domicile, pourra être payé hors de la Tunisie en
devises étrangères.

Les personnes de nationalité étrangère employées par des contractants et sous-
contractants du (des) Co-Titulaire (s) pour une période n'excédant pas six (6)
mois, pourront être payées hors de Tunisie en devises étrangères dans le cas où
leurs frais de séjour en Tunisie sont pris en charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du même traitement que
celui accordé aux employés du Titulaire en vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers du (des) Co-Titulaire (s) et de
ses (leurs) contractants et sous-contractants qui sont employés en Tunisie seront
soumis à l'imposition sur le revenu en Tunisie conformément à la législation en
vigueur.

5. Le(s) Co-Titulaire (s) ne pourra (pourront) recourir à aucune forme de
financement provenant des banques résidentes en Tunisie, sauf pour les cas
de découverts de côurte durée dus à des retards dans les opérations de
conversion en Dinars des devises disponibles en Tunisie.

6. La Société demandera en premier lieu le transfert des soldes créditeurs en
Dinars. Si le transfert n'est pas effectué dans le mois qui suit la demande, à la
suite d'un avis motivé contraire de la Banque Centrale de Tunisie concernant
telle ou telle partie du solde créditeur en Dinars de la Société, seul le montant
contesté ne pourra faire l'objet de transfert ou de retenues sur les
rapatriements subséquents. Le montant contesté sera alors soumis dans le
mois qui suit l'avis motivé de la Banque Centrale de Tunisie, à une
commission de conciliation composée de trois (3) membres, le premier
représentant la Banque Centrale de Tunisie, le second représentant la

55
Société et le troisième nommé par les deux Parties et qui devra être d'une
nationalité différente de celle des deux Parties.

L'avis de la commission liera les parties et devra être formulé dans les quatre (4)
mois qui suivent l'avis motivé de la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente
convention et de tous les avenants et actes additionnels qui interviendraient
ultérieurement.

B/ Sociétés résidentes :

TOPIC ou toute société résidente Partie ou qui deviendrait Partie à la présente
Convention et ses annexes, ci-après désignée La Société, s'engage à respecter
la réglementation tunisienne de change telle qu'aménagée par les dispositions
suivantes :

- La Société est autorisée à se faire ouvrir par les intermédiaires agréés des
comptes professionnels en devises. Ces comptes seront alimentés
jusqu'à 100 % de ses recettes en devises et fonctionneront conformément
à la réglementation de change en vigueur ;

- La Société peut effectuer librement tous transferts afférents à des
règlements de ses dépenses courantes engagées en devises pour son
approvisionnement en biens et services dans le cadre de ses activités de
recherche et d'exploitation, ainsi que pour la distribution de dividendes
revenant à ses associés non résidents, en domiciliant auprès d'un ou.
plusieurs intermédiaires agréés toutes ses opérations en la matière.
L'intermédiaire agréé est tenu à ce titre d'adresser à la Banque Centrale
une fiche d'information appuyée des justificatifs appropriés lors de chaque
transfert effectué.

- La Société peut acheter librement en dinars tunisiens auprès des agences
de voyages installées en Tunisie sur présentation des justificatifs
appropriés, les billets prépaid au profit du personnel non résident détaché
ou en mission en Tunisie à titre d'assistance technique étrangère dans le
cadre de l'exécution de la présente Convention.

- Le règlement des importations pourrait s'effectuer, lorsqu'il est exigé avant
l'arrivée de la marchandise en Tunisie sur présentation à l'intermédiaire
agréé d’une facture proforma. Une facture définitive visée par les services
de la douane doit être fournie à l'intermédiaire agréé pour l’apurement du
dossier.

- Les contractuels non résidents peuvent transférer librement le montant
des économies qu'ils pourraient faire sur leurs salaires en domiciliant leurs
contrats de travail auprès d'un seul intermédiaire agréé qui est tenu à ce
titre d'adresser à la Banque Centrale de Tunisie une fiche d'information
appuyée des justificatifs appropriés lors de chaque transfert effectué. 04

56
ANNEXE C

COORDONNEES DES SOMMETS DU PERMIS 0”

ET EXTRAIT DE CARTE QUE y

SZ.
PERMIS DE RECHERCHE JELMA
HTC-TOPIC / ETAP
REPERES ET COORDONNEES DU TITRE D'HYDROCARBURES

Sommets

1/31

SUPERFICIE / 7216 km? = 1804PE

308
308
206
206
198
198
200
200
202
202
204
204
192
192
188
188
214
214
222
222
226
226
232
232
248
248
270
270
274
274
308

Coordonnées

716
604
604
602
602
608
608
610
610
612
612
614
614
618
618
634
634
622
622
624
624
628
628
648
648
668
668
672
672
716
716

Le
PROCEDURE CONCERNANT LE CONTROLE DES
CHANGES APPLICABLE A HTC et TOPIC

PERMIS de Recherche JELMA

Les opérations de change relatives aux activités de recherche et d'exploitation
d'Hydrocarbures de HYDROCARBURE TUNISIE CORP. « HTC » et TUNISIAN
ONSHORE AND OFFSHORE PETROLEUM AND INDUSTRIAL CONTRACTOR
« TOPIC » seront régies par la réglementation des changes, par les dispositions
du Code des Hydrocarbures et par les dispositions suivantes :

A/ Sociétés non résidentes :

de

HTC ou toute société non résidente qui deviendrait partie à la présente
Convention et ses annexes, ci-après désignée la SOCIETE est autorisée à
payer en devises étrangères, directement sur ses propres disponibilités se
trouvant à l'extérieur de la Tunisie, toutes dépenses de recherche et
d'exploitation sous réserve des dispositions suivantes :

- La SOCIETE s'engage à payer intégralement en Dinars les entreprises
résidentes en Tunisie ;

- Elle pourra payer en devises étrangères, les entreprises étrangères non
résidentes en Tunisie, spécialisées dans la recherche et l'exploitation des
hydrocarbures pour les besoins des contrats conclus dans le cadre de la
présente Convention. Dans le cas où ces entreprises seraient
intégralement payées à l'étranger, elles doivent s'engager à rapatrier en
Tunisie les sommes nécessaires à leurs dépenses locales.

La SOCIETE s'engage à transférer en Tunisie durant les phases de
recherche et de développement les devises nécessaires afin de faire face à
ses dépenses en Dinars.

La SOCIETE est tenue conformément à l’article 44 du code des assurances
promulgué par la loi N°92-24 du 09 Mars 1992 de souscrire en Tunisie les
polices d'assurances relatives à son activité en Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa
quote-part des paiements de compagnies d'assurance obtenues en
compensation de sinistres sous les conditions suivantes :

- Si les installations endommagées sont réparées ou remplacées, les

montants dépensés à ce titre seront remboursés en devises étrangères

54

